United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Topeka, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Bruce A. Brumley, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-520
Issued: May 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 8, 2015 appellant, through counsel, filed a timely appeal from a July 17, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has established that OWCP’s September 14, 2006 loss of
wage-earning capacity (LWEC) determination should be modified.
On appeal, counsel contends that the rationalized medical opinion of Dr. Peter V. Bieri,
an otolaryngologist, is sufficient to establish that appellant’s accepted medical condition had
materially worsened and that she was unable to work.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In a February 20, 2013 decision, the
Board set aside a September 14, 2006 LWEC determination and remanded the case for further
development of the medical evidence. The Board found that the medical opinion of
Dr. Joseph W. Huston, a Board-certified orthopedic surgeon and OWCP referral physician, was
vague and speculative as to whether appellant had any residuals resulting from her accepted
employment injuries. The Board instructed OWCP to obtain a supplemental report from
Dr. Huston. The relevant facts are set forth below.
On May 17, 2004 appellant, then a 33-year-old packer/warehouseman, filed an
occupational disease claim alleging that she sustained injuries to her cervical and thoracic spines
due to repetitive, overhead lifting at work. OWCP accepted the claim for aggravation of cervical
and thoracic sprains/strains bilaterally.
In a September 14, 2006 decision, OWCP determined that a modified
packer/warehouseman position fairly and reasonably represented appellant’s wage-earning
capacity with no wage loss.
On September 14, 2010 appellant filed a recurrence and stopped work on that day
alleging that her accepted injuries had worsened. OWCP interpreted her claim as a request to
modify the September 14, 2006 LWEC determination.
In a December 7, 2010 decision, OWCP denied modification of the September 14, 2006
LWEC decision. It found that appellant had not submitted any evidence to establish that the
original LWEC determination was erroneous, that she was otherwise retrained or vocationally
rehabilitated, or that there was a material change in her accepted medical conditions.
In an August 2, 2011 medical report, Dr. Huston provided a history of the accepted
employment injuries and provided physical examination findings. He diagnosed chronic
myofascial pain syndrome in the cervical and thoracic regions. Dr. Huston opined that the
diagnosed conditions preexisted appellant’s employment injury, but were no doubt aggravated by
her repetitive lifting work activities. He stated that her history of complaints suggested that there
might be some permanent aggravation. Dr. Huston stated, however, that there was no concrete
evidence of this, such as a magnetic resonance imaging (MRI) scan or nerve testing.
On March 4, 2013 pursuant to the Board’s remand instructions, OWCP requested that
Dr. Huston provide a supplemental report. It advised him that he was authorized to perform
further noninvasive testing or consultation, if necessary. OWCP noted Dr. Huston’s August 2,
2011 findings and specifically requested that he explain how the accepted employment condition
was causally related to his diagnosed condition and whether the diagnosed condition from
September 14, 2010 to the present represented a worsening of the accepted condition. It also
requested that he clarify and provide an opinion as to whether appellant’s work factors did in fact
result in a permanent aggravation of any condition. OWCP stated that Dr. Huston could perform
an MRI scan and nerve testing if needed to provide a rationalized opinion.
2

Docket No. 12-1594 (issued February 20, 2013).

2

In an April 24, 2013 letter, Dr. Huston reviewed his prior August 2, 2011 report and the
statement of accepted facts. He noted appellant’s job as a packer and warehouse worker and
stated that when he last saw her on August 2, 2011 she was no longer working. Dr. Huston
stated that he had no first-hand information about her present status since that time. At his last
evaluation, he diagnosed chronic myofascial pain syndrome involving the cervical and thoracic
regions and found that appellant’s physical problems were no doubt aggravated by her repetitive
lifting work activities and that these activities possibly caused permanent aggravation.
Dr. Huston also previously found no concrete physical evidence to show a permanent physical
worsening of her problem. The need for ongoing treatment was due to the underlying chronic
and preexisting condition. Dr. Huston reviewed the records of Dr. Mark S. Newth, a Boardcertified osteopath, which indicated that he had been seeing appellant for these same problems
since 1999 and that he had given her many manipulations for back pain, which included the
neck, upper back, and interscapular areas. Dr. Newth’s June 16, 2003 note indicated a diagnosis
of somatic dysfunction in the cervical, thoracic, and lumbar areas. Dr. Huston noted that a
July 13, 2010 electromyogram/nerve conduction study (EMG/NCS) of the bilateral upper
extremities was normal.
Regarding OWCP’s first query, Dr. Huston related that it was very difficult to state
definitively whether the activities at work caused any worsening of appellant’s preexisting
problems. He was sure that the work activities aggravated the symptoms of the underlying
condition, but he had no concrete evidence to know that the underlying muscle damage was
made worse. Dr. Huston stated that certainly the symptoms appellant had in her position at the
employing establishment apparently caused her to stop work. They were not initially caused by
this job and were present for several years before she quit work. In response to OWCP’s second
query, Dr. Huston stated that he could not be sure or definite that there was permanent
aggravation of appellant’s preexisting problem which she had been treating for several years.
In a May 17, 2013 decision, OWCP denied modification of the December 7, 2010
decision. It found that the evidence submitted did not establish an error in the original LWEC
determination, that appellant had been vocationally rehabilitated, or a worsening of her accepted
condition such that she could no longer work.
By letter dated May 7, 2014, appellant, through her attorney, requested reconsideration
and submitted medical evidence. In a May 5, 2014 report, Dr. Bieri reviewed the medical
record. He agreed with the finding of Dr. Sushmita Veloor, a Board-certified physiatrist, that
appellant’s employment-related chronic cervical and thoracic strain had worsened to include
myofascial pain syndrome and that her myofascial symptoms were related to the accepted
condition. Dr. Bieri advised that medical objective findings supported a material worsening of
the accepted condition. On examination, he found back spasms which could be produced upon
palpation. Dr. Bieri stated that appellant could not artificially produce back spasm. Based on his
review of the records and her history, Dr. Bieri advised that these spasms increased in nature
resulting in a permanent worsening condition. He stated that the chronicity was the rationality
for permanency. Dr. Bieri noted that Dr. Veloor’s treatment was consistent with appellant’s
accepted condition with provision of trigger point treatments to the affected areas. He related
that the trigger points could also be an example of objective findings to support his opinion that
the accepted condition worsened in the fall of 2010. Dr. Bieri agreed with Dr. Veloor’s
October 23, 2010 restrictions, which included pulling and pushing at a maximum of 10 pounds,

3

and no reaching based on appellant’s back spasms and related pain in the thoracic and cervical
regions. He also agreed with his finding that appellant should be allowed to lay down every hour
as needed for at least 10 minutes and that she could not lift at all above the shoulder. Dr. Bieri
related that she was only able to perform part-time work, no more than four hours a day. As
appellant was not capable of performing full-time work, it was very unlikely that she would be
able to perform substantial and gainful work.
Dr. Bieri stated that her increased restrictions were established by objective findings of
back spasms and trigger points, and they were permanent and directly related to her accepted
condition. He believed that the chronicity of her back spasms and trigger points, and increased
restrictions and pain were a permanent worsening and recurrence of the accepted condition
dating back to the fall of 2010. Dr. Bieri noted that, while appellant may need palliative care,
she had reached maximum medical improvement. He related that back spasms frequently
developed from chronic strains of the cervical and thoracic regions and it was medically
reasonable to expect this progression of the accepted condition. It was also reasonable to expect
the development of myofascial syndrome from the accepted condition given the chronic nature
of this injury. Dr. Bieri advised that the chronic nature of the accepted condition resulted in
increased pain, back spasms, and trigger points. This chronicity was permanent and a material
change in the accepted condition.
In a July 17, 2014 decision, OWCP denied modification of the September 14, 2006
LWEC decision. It found that appellant met none of the criteria for modification.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3
OWCP procedures at Chapter 2.1501 contain provisions regarding the modification of a
formal LWEC.4 The relevant part provides that a formal LWEC will be modified when: (1) the
original rating was in error; (2) the claimant’s medical condition has changed; or (3) the claimant
has been vocationally rehabilitated.5 OWCP procedures further provide that the party seeking
modification of a formal loss of wage-earning capacity decision has the burden to prove that one
of these criteria has been met.6

3

Katherine T. Kreger, 55 ECAB 633 (2004).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification Loss of Wage-Earning Capacity, Chapter
2.1501 (June 2013).
5

Id. at Chapter 2.1501.3(a) (June 2013).

6

Id. at Chapter 2.1501.4 (June 2013).

4

Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationalize explaining the opinion.7
ANALYSIS
The Board finds that this case is not in posture for a decision as to whether appellant has
established that OWCP’s September 14 2006 loss of LWEC determination should be modified.
The Board previously remanded this case based upon a finding that the second opinion
physician, Dr. Huston, had not provided a probative medical opinion regarding whether appellant
had any residuals of her accepted employment-related aggravation of cervical and thoracic
sprains/strains bilaterally. Following the Board’s remand, OWCP requested a supplemental
report from Dr. Huston. Dr. Huston was asked to explain how the accepted aggravation of
cervical and thoracic strain was causally related to his diagnosis of chronic myofascial pain
syndrome and whether the diagnosed condition from September 14, 2010 to the present
represented a worsening of the accepted condition. He was also asked to clarify and provide an
opinion as to whether appellant’s work factors resulted in a permanent aggravation of any
condition. In his April 24, 2013 letter, Dr. Huston failed to offer sufficient answers to OWCP’s
questions.
Regarding OWCP’s first query, he opined that he was sure that appellant’s work
activities aggravated the symptoms of her underlying preexisting chronic myofascial pain
syndrome, but he also opined that he could not provide a definitive opinion on this issue because
he had no concrete evidence to show that the underlying muscle damage worsened. Dr. Huston’s
opinion is vague and speculative as he fails to provide an unequivocal opinion on the cause of
appellant’s current condition. The Board has held that medical opinions which are speculative or
equivocal are of diminished probative value.8 Dr. Huston did not definitely state whether
appellant’s preexisting condition was caused or aggravated by the accepted employment injury.
Further, the Board notes that he was authorized to perform any testing he deemed to be necessary
in order to render a rationalized opinion. Dr. Huston stated that appellant had symptoms of
preexisting myofascial pain syndrome at work which caused her to stop work. However, the
Board has held that the fact that a condition arises while appellant was at work does not establish
that work caused the condition.9 Dr. Huston did not explain how his diagnosis of chronic
myofascial pain syndrome was causally related to the accepted aggravation of cervical and
thoracic sprain/strain and whether appellant’s current condition represented a worsening of the

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

8

See S.E., Docket No. 08-2214 (issued May 6, 2009) (the Board has generally held that opinions such as the
condition is probably related, most likely related or could be related are speculative and diminish the probative value
of the medical opinion); Cecilia M. Corley, 56 ECAB 662 (2005) (medical opinions which are speculative or
equivocal are of diminished probative value).
9

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

accepted condition.10 Regarding OWCP’s second query, Dr. Huston noted that he was also
unable to provide a definitive opinion as to whether appellant had permanent aggravation of her
preexisting chronic myofascial pain syndrome. His opinion is vague and speculative and, thus is
of diminished probative value.11
The Board previously determined that Dr. Huston’s August 2, 2011 report did not
provide a clear opinion regarding whether appellant had any residuals of her accepted
employment-related condition. On remand, OWCP requested that Dr. Huston provide a
supplemental report on this matter. Given that Dr. Huston’s supplemental report dated April 24,
2013, does not adequately elaborate on his original report by providing a rationalized medical
opinion explaining how appellant’s accepted cervical and thoracic sprains/strains bilaterally had
materially worsened such that she was unable to perform the duties of her modified position, the
Board finds that OWCP did not fulfill its obligation to assist in the development of medical
evidence as directed by the Board on the prior appeal. OWCP must submit the case record and a
detailed statement of accepted facts to a second referral physician for the purpose of obtaining a
rationalized medical opinion on the issue of whether appellant has a change in her employmentrelated medical condition that has rendered her totally disabled for work. After this and such
other development of the medical evidence as it deems necessary, OWCP shall issue a de novo
decision.
Before OWCP and on appeal before the Board, appellant’s attorney contended that
Dr. Bieri’s May 5, 2014 report was sufficient to establish that appellant’s accepted medical
condition had materially worsened and that she was unable to work. In his report, Dr. Bieri
agreed with the opinion of Dr. Veloor that appellant’s employment-related chronic cervical and
thoracic strain had materially worsened to include myofascial pain syndrome and resulted in
increased restrictions dating back to the fall of 2010 based on his objective examination findings
of muscle spasms, trigger points, and myofascial symptoms. The Board previously reviewed
Dr. Veloor’s opinion and determined that it was insufficiently rationalized to establish a material
worsening of appellant’s accepted employment-related condition.
Dr. Bieri explained that back spasms frequently developed from chronic strains of the
cervical and thoracic regions and concluded that it was medically reasonable to expect this
progression of the accepted condition. He further concluded that it was reasonable to expect the
development of myofascial syndrome from the accepted condition given the chronic nature of
this injury. Dr. Bieri did not sufficiently explain the process through which myofascial pain
syndrome was caused or contributed to by the accepted cervical and thoracic conditions. His
opinion on causal relationship is of limited probative value in that he did not provide adequate
medical rationale in support of his conclusion.12 Further, Dr. Bieri did not provide an opinion
explaining how appellant’s disability for full-time work was caused by the accepted employment
injuries. The Board has held that medical evidence offering no opinion regarding the cause of an
10

F.T., Docket No. 09-919 (issued December 7, 2009); Elizabeth H. Kramm, 57 ECAB 117, 124 (2005);
Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
11

See cases cited, supra note 8.

12

L.H., Docket No. 09-1779 (issued June 15, 2010); William C. Thomas, 45 ECAB 591 (1994).

6

employee’s condition is of limited probative value on the issue of causal relationship.13 For the
stated reasons, Dr. Bieri’s report does not establish a material change in the accepted workrelated condition. Thus, appellant did not meet her burden of proof with this submission.
CONCLUSION
The Board finds that the case is not in posture for decision as to whether OWCP’s
September 14, 2006 LWEC decision should be modified as further development is needed.
ORDER
IT IS HEREBY ORDERED THAT the July 17, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for action consistent with this
decision of the Board.
Issued: May 19, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

13

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004).

7

